DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 2/25/2021. Claims 1-30 are currently pending in the present application.

Response to Arguments
Applicant's arguments filed on 2/25/2021 with respect to claims 1-30 have been fully considered but they are not persuasive. The examiner respectfully traverses the applicant’s argument.

	Regarding to the Applicant’s Arguments:
With respect to the Applicant’s argument asserted, on page 2 of the Remarks, in regarding to the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, that the applicant’s instant specification ¶¶ 0035 – 0037, and in particularly, ¶ 0035 unambiguously discusses storing a redacted version of a database command in a log where the non-redacted version would normally appear: “[0035] As illustrated in step 110 of FIG. 1, the database server provides this encrypted SQL text to all external sources where the SQL text itself would normally be provided. For example, this encrypted SQL text is stored in the SGA of the database server, and is stored in all logs where the SQL itself 
	     In response to the Applicant’s argument, the examiner respectfully disagrees 	because the Applicant’s instant specification ¶ 0035 defines as “this encrypted 	SQL text is stored in the SGA of the database server, and is stored in all logs 	where the SQL itself would normally appear”, wherein the “all logs” and “the SQL 	itself would normally appear” are not supported the “a log” and “the clear text 	version would have been stored if the database command had not qualified as 	sensitive” as recited in the limitation of “based on the database command 	qualifying as sensitive, storing the redacted version of the database command in 	a log where the clear text version would have been stored if the database 	command had not qualified as sensitive” describes “storing the redacted version 	of the database command in a log where the clear text version would have been 	stored if the database command had not qualified as sensitive. Accordingly, the 	rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, in 	the last office action is hereby maintained.
With respect to the Applicant’s argument asserted, on pages 2-3 of the Remarks, in regarding to the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that “the applicant’s instant specification ¶¶ 0025 – 0027 discusses making a determination that a database command qualifies as sensitive (i.e. whether the database command triggers redaction) in numerous ways, based on many different factors.  Applicants’ respectfully submit that the invention is not limited to any one of the specific ways of determining whether “These are merely examples of the various ways redaction may be indicated and/or triggered. The techniques described herein are not limited to any particular manner of indicating that query redaction should be performed.” Thus, it would be inappropriate to limit the independent claims to any one specific manner of determining whether a database command qualifies as sensitive (i.e. triggers redaction). There is nothing inherently ambiguous about a claim limitation that requires a database system to determine whether a database command qualifies as sensitive. Reconsideration and withdrawal of the rejection are respectfully requested”.
	     In response to the Applicant’s argument, the examiner respectfully disagrees 	because although the claim is interpreted in light of the specification, limitations 	from the specification are not read into the claims.  See In re Van Geuns, 988 	F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Therefore, claims 1 and 16 recite 	the feature of “determining that the database command qualifies as sensitive”, 	which renders the claims indefinite. The claims provide no guidance as base on 	what condition and how in order to determine “the database command qualifies 	as sensitive”. Accordingly, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 	(pre-AIA ), second paragraph, in the last office action is hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	As per claims 1 and 16, the claims recite “based on the database command qualifying as sensitive, storing the redacted version of the database command in a log where the clear text version would have been stored if the database command had not qualified as sensitive” which was not described in the specification. Correction or clarification is respectfully requested.
	Note, the dependent claims are also rejected because they do not remedy the deficiencies inherited by their parent claims

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	As per claims 1 and 16, the claims recite the feature “determining that the database command qualifies as sensitive”, which renders the claims indefinite. The claims provide no guidance as base on what condition and how in order to determine “the database command qualifies as sensitive”. There appear to be missing essential elements. Clarification are respectfully required.

Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph; and under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Reasons for Allowance
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the underlined limitations of (in combination withal other features in the claim):
receiving, by a database server, a clear text version of a database command;
	based on the clear text version, the database server parsing, compiling and executing the database command;
	determining that the database command qualifies as sensitive;
	responsive to determining that the database command qualifies as sensitive, generating a redacted version of the database command; wherein, in the redacted version of the database command, at least a portion of the database command is encrypted using a particular encryption key; and
	based on the database command qualifying as sensitive, storing the redacted version of the database command in a log where the clear text version would have been stored if the database command had not qualified as sensitive”, as recited in the independent claims 1 and 16.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/5/2021